            Case 3:19-cv-00022-HTW-LRA Document 18 Filed 10/21/19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     NORTHERN DIVISION


 Dr. Donald Raggio, Dr. Chris Raggio           )
                                               )
            Plaintiffs,                        )
                                               )
 v.                                            )
                                               )    Case No. 3:19-cv-22-HTW-LRA
 Code Collective, LLC, a New York              )
 limited liability company, Jed                )
 McCaleb, MtGox, Inc.,                         )
                                               )
            Defendants.                        )
                                               )
                                               )


 NOTICE OF FILING IN “RELATED” CASE IN UNITED STATES BANKRUPTCY
     COURT FOR THE NORTHERN DISTRICT OF TEXAS, NO. 14-31229


            PLEASE TAKE NOTICE that the following order (exhibit A) was filed July 12, 2019,

in what Defendant Jed McCaleb has alleged to be the bankruptcy case to which the present

civil action is “related” for jurisdictional purposes. Inasmuch as McCaleb thought that his

filed motion for status conference merited notice in this Court [17], the bankruptcy court’s

order declining to consider his motion, questioning what relief McCaleb was even requesting,

disavowing any authority to issue him advisory opinions, etc., provides additional support for

the Raggios’ motion to remand this case to Hinds Circuit Court.

            The Raggios also take this opportunity to bring to the Court’s attention new and

supplemental authorities that were not available at the time of the hearing on July 9, 2019,

pertaining to Defendants’ waiver of the right to remove to this Court by their Rule 12 and




1627275.1
                                              -1-
            Case 3:19-cv-00022-HTW-LRA Document 18 Filed 10/21/19 Page 2 of 3




Rule 56 motions filed in state court. See Plfs. Reply Memo. [14] at 5. To the cases cited therein

and at the hearing, Plaintiffs now add the following persuasive authorities:

            (1)    Rhodan v. Job Options, Inc., No. 19-CV-1141-CAB-BGS, 2019 WL 3887351, at

*3 (S.D. Cal. Aug. 19, 2019) (emphasis added & footnote omitted):

            Defendants argue that their filing of a demurrer in state court did not constitute
            a waiver of their right to remove because the case did not become removable
            until Plaintiff filed the proposed SAC on May 21, 2019. Accepting Defendants'
            premise that the case did not become removable until May 21, 2019, the filing
            of a demurrer before that date did not constitute a waiver. The inquiry does
            not end there, however. Defendants did not merely file a demurrer, they saw
            it through to final adjudication by the state court even when, by their own
            admission, they knew the case to be removable. Defendants could have
            removed this case any time between May 21, 2019 and June 6, 2019, before
            the state court ruled on their motion. Instead, they continued to prosecute
            their demurrer, filing their reply on May 31, 2019, which reiterated their request
            that the FAC be dismissed with prejudice [Doc. No. 1-6 at 210], and then
            waiting until the state court ruled on the demurrer before filing their notice
            of removal. In other words, Defendants hoped to obtain an adjudication on
            the merits in state court, and only when that effort was unsuccessful did they
            file their notice of removal. By choosing to file a reply to their demurrer and
            await the state court’s decision instead of filing a notice of removal, Defendants
            made a clear and unequivocal waiver of their right to remove.

            (2)    Marshall v. RMH Franchise Holdings, Inc., No. 5:19-CV-039-JMH, 2019 WL

3877568, at *4 (E.D. Ky. Aug. 16, 2019) (emphasis added):

                    Taken together, Defendants' actions clearly indicate that they were
            willing to submit to the jurisdiction of the state court and litigate the claims on
            the merits in a state forum. Federal diversity jurisdiction exists so that out-of-
            state defendants do not have to defend claims in state court against a resident
            plaintiff. The federal removal statute does not allow defendants, however,
            to initially try their case in state court and then remove the case to federal
            court when the federal court is a more convenient forum.

In our case, Defendants knew of the proof of claim’s being filed by November 1, 2018; the

modified recognition order on which they (mistakenly) rely was entered December 11, 2018;

yet Defendants waited just over a month to remove, on January 10, 2019, after arguing their




1627275.1
                                                   -2-
            Case 3:19-cv-00022-HTW-LRA Document 18 Filed 10/21/19 Page 3 of 3




pending Rule 12 and 56 motions on December 14, 2018, and after those motions were denied

by orders entered December 27, 2018. As the new authorities reiterate, this was waiver.

            Respectfully submitted, this the 21st day of October, 2019.

                                                 s/ Andy Lowry____________________
                                                 Armin J. Moeller, Jr., MSB No. 3399
                                                 Walter H. Boone, MSB No. 8651
                                                 Christine Crockett White, MSB No. 10107
                                                 Jonathan P. Dyal, MSB No. 99146
                                                 Andy Lowry, MSB No. 100782
                                                 Patrick Everman, MSB No. 104870
                                                 Perry P. Taylor, MSB No. 104944

                                                 ATTORNEYS FOR PLAINTIFFS

OF COUNSEL:

 BALCH & BINGHAM LLP                                  BALCH & BINGHAM LLP
 188 East Capitol Street, Suite 1400                  1310 Twenty Fifth Avenue
 Jackson, Mississippi 39201-2608                      Gulfport, Mississippi 39501
 Telephone: (601) 961-9900                            Telephone: (228) 864-9900
 Fax: (601) 961-4466                                  Fax: (228) 864-8221
 wboone@balch.com                                     jdyal@balch.com
 cwhite@balch.com
 alowry@balch.com



                                    CERTIFICATE OF SERVICE

            The undersigned counsel for Plaintiffs hereby certifies that on this day, he has

electronically filed the foregoing with the Clerk of the Court via this Court’s ECF system,

providing electronic service on all counsel registered therefor.

            So certified, this the 21st day of October, 2019.

                                                 s/Andy Lowry____________________
                                                 Andy Lowry




1627275.1
                                                  -3-
